Citation Nr: 1745834	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to service connection for residuals of prostate cancer and bladder cancer, to include as due to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel




INTRODUCTION

The Veteran served in active duty in the U.S. Army from June 1966 to June 1968, including in the Republic of Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicide agents including Agent Orange during service under 38 C.F.R. § 3.309(e).  He also received a Combat Infantryman Badge.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office in Chicago, Illinois.  That decision denied entitlement to service connection for prostate cancer.  

The evidence in the record indicates that the Veteran underwent large bladder resection in November 2009 and prostectomy in January 2010 related to bladder cancer.  Therefore, the Board will broadly construe the claim for service connection for residuals of prostate cancer to include residuals of bladder cancer.  Clemmons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the description of the claim and symptoms and other submitted information).  

Following review of the record, the issue of entitlement to service connection for bladder and prostate cancer, to include as due to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

After a review of the claims file, the Board finds a remand is necessary in this matter for further evidentiary development.  

The Veteran asserts that he developed prostate and bladder cancer as a result of exposure to Agent Orange during active service in Vietnam.  The Veteran also stated that his prostate and bladder were removed due to cancer.  The treatment record shows the claimant underwent a large bladder resection in November 2009 and a radical cytoprostectomy in January 2010.  

In January 2011, the Veteran was afforded a VA examination.  The examiner noted that he did not have the claims file or the Veteran's surgical records as it pertained to the Veteran's radical cystectomy - prostatectomy in 2010.  Notably, the claims file and the surgical records were subsequently provided to the examiner in October 2012, who provided an addendum opinion.  However, upon review of the January 2011 VA Genitourinary Examination report and the October VA DBQ Medical Opinion 1 (addendum) report, remand is required because both are inadequate, where neither report provides a nexus opinion as to the Veteran's bladder and/or prostate cancer(s) or explains whether the Veteran had prostate cancer.  "When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained."  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).

Additionally, in May 2016, the Veteran submitted a news article concerning an Institute of Medicine (IOM) study about Veterans and Agent Orange: Update 2014 study which discusses new evidence linking bladder cancer to Agent Orange exposure, which he asserts connects his bladder cancer to service.  Given the relevance of this article, the examiner should address the IOM study in the addendum opinion.  

Finally, upon review of the record, it does not appear that the Veteran has received a duty-to-assist letter addressing his claim of entitlement to service connection for residuals of bladder cancer, to include as due to Agent Orange/herbicide exposure.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  As such, the claim must be remanded for proper Veterans Claims Assistance Act of 2000 (VCAA) notice.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a VCAA notice pertaining to the issue of entitlement to service connection for bladder cancer, to include as due to Agent Orange exposure.  

2.  Obtain any outstanding VA treatment records and private treatment records dated since September 16, 2017, and associate them with the Veteran's claims file.  

3.  After completion of the above development, return the file to the October 2012 VA examiner for an addendum opinion for the purpose of reassessing the etiology of any current bladder and/or prostate cancer.  If that examiner is no longer available, the requested information should be obtained from a similarly qualified VA examiner and the electronic claims folder (ECF) must be made available for review.  A new VA examination is not required unless deemed necessary by the reviewing examiner.  The examiner is to address the following after reviewing any additional records obtained as a result of this remand:

        (a)  whether the Veteran has or had prostate cancer?  

     (i)  If so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer was caused by or is otherwise etiologically related to his active duty service, to include his presumed exposure to a herbicide agent.  A complete rationale should accompany this opinion.  In the examination report, the examiner is asked to specifically comment on the 2014 IOM study about Agent Orange exposure referenced in the article submitted by the Veteran in May 2016.  

(b)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer was caused by or is otherwise etiologically related to his active duty service, to include his presumed exposure to a herbicide agent.  A complete rationale should accompany this opinion.  In the examination report, the examiner is asked to specifically comment on the 2014 IOM study about Agent Orange exposure and bladder cancer referenced in the article submitted by the Veteran in May 2016.  

4.  The RO must ensure the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction.
	
5.  After taking any further development deemed appropriate, readjudicate the claim to include bladder and prostate cancer.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

